Citation Nr: 0425848	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder. 

3.  Entitlement to service connection for a bilateral foot 
disorder, other than bilateral pes planus with plantar warts.

4.  Entitlement to service connection for left hip and left 
leg conditions.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1971 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

With regard to the veteran's claim of service connection for 
a low back disorder, the Board notes that this matter was 
previously before the Board in December 1996, at which time 
service connection for a low back disorder was denied.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is under a legal duty in such a case 
to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, on the issue of service 
connection for a low back disorder, the Board has phrased the 
issue as whether new and material evidence has been submitted 
to reopen the claim of service connection for a low back 
disorder.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder and the issues of 
entitlement to service connection for a bilateral foot 
disorder, other than bilateral pes planus with plantar warts, 
and entitlement to service connection for left hip and left 
leg condition, are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

At the time of his March 2004 hearing before the undersigned 
Veterans Law Judge, the veteran indicated that he no longer 
wished to pursue the issue of service connection for left ear 
hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issue of service connection 
for left ear hearing loss, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through testimony at his March 2004 hearing before the 
undersigned Veterans Law Judge, withdrew his appeal as to the 
issue of service connection for left ear hearing loss.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.




ORDER

The appeal, as to the issue of service connection for left 
ear hearing loss, is dismissed.


REMAND

As to the issue of service connection for a low back 
disorder, the Board notes that this issue was previously 
denied when it was before the Board in December 1996.  

While the Board notes that the RO denied the claim of service 
connection for a low back disorder on the basis that the 
evidence was cumulative, it did not provide the veteran with 
laws and regulations concerning new and material evidence.  
This is a violation of the veteran's due process rights.  

With regard to the veteran's claims of service connection for 
a bilateral foot disorder, other than bilateral pes planus 
with plantar warts, and for a left hip and left leg 
condition, the Board notes that service connection is 
currently in effect for pes planus and plantar warts.  
Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for foot, low back, and left leg and left 
hip problems.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of any foot, left leg, or left 
hip disorder that may be present.  The 
claims folder must be made available for 
review.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.

The examiner should offer an opinion on 
the question of whether it is at least as 
likely as not that any current left leg, 
left hip, or foot disorder other than pes 
planus or plantar warts, is related to 
service.  Complete detailed rationale 
must be given for each opinion that is 
rendered.

The examiner is also requested to render 
an opinion as to whether the veteran's 
service-connected pes planus and plantar 
warts caused or have aggravated any 
current left hip, left leg, or other foot 
disorder, if found.  In the event that 
the examiner finds that the bilateral pes 
planus and plantar warts did not cause 
but have aggravated a left leg, left hip, 
or other foot disorder, then the examiner 
should address each of the following 
medical issues: (1) The baseline 
manifestations which are due to the 
effects of the non-service connected left 
hip, left leg, or other foot disorder (2) 
The increased manifestations which, in 
the examiner's opinion, are proximately 
due to the service-connected pes planus 
and plantar warts, based on medical 
considerations, and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any left leg, 
left hip , or other foot disorder, are 
proximately due to the service-connected 
bilateral pes planus or plantar warts.  
The examiner is to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  With regard to the issue of service 
connection for a low back disorder, the 
RO should issue a supplemental statement 
of the case providing the veteran with 
the pertinent laws and regulations 
concerning new and material evidence.  

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



